



Exhibit 10.42
SEVERANCE AGREEMENT


This Severance Agreement (the "Agreement") is made and entered into as of
October 10, 2018, by and between CIRCOR International, Inc. ("CIRCOR" or
"Company") and
Lane Walker (the "Executive").


WHEREAS, CIRCOR presently employs the Executive in which capacity the Executive
serves as Group President, Energy and as an officer and/or director of other
direct and indirect subsidiaries of the Company; and
WHEREAS, the Company desires to provide severance compensation to the Executive
upon the occurrence of certain events; and


WHEREAS, in exchange for the severance compensation provided for under this
Agreement, Executive agrees to certain non-competition and non-solicitation
covenants as set forth herein,


NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby covenant and agree with each other as follows:


I.Definitions. For purposes of the Agreement, the following terms shall have the
following meanings:


(a)    ''Accrued Benefits" shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination of Executive's employment (including any accrued
vacation) at the rate in effect at the time Notice of Termination is given, (ii)
any unpaid or unreimbursed expenses incurred in accordance with Company
policies, (iii) accrued but m1used vacation days through the Date of Termination
of Executive's employment determined as per the Company's vacation policy, and
(iv) any amounts that are accrued and vested under any Company plan or policy as
of the Date of Termination.
(b)
"Base Salary" shall mean the Executive's annual base salary.



(c)    "Disability" shall mean, as a result of Executive's incapacity due to
physical or mental illness, Executive shall have been absent from his duties
with the Company on a full-time basis for 180 calendar days in the aggregate in
any twelve-month period.


(d)    "For Cause" shall mean: (i) conduct by Executive constituting a material
act of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its affiliates other than the occasional, customary and de
minim.is use of Company property for personal purposes;
(ii) criminal or civil conviction of Executive, a plea of nolo contendere by
Executive or conduct by Executive that would reasonably be expected to result in
material injury to the reputation of the Company if they were retained in his
position with the Company, including, without limitation,





--------------------------------------------------------------------------------





conviction of a felony involving moral turpitude; (iii) continued, willful and
deliberate non­performance by Executive of his duties here under (other than by
reason of Executive its physical
or mental illness, incapacity or disability) which has continued for more than
thirty (30) days following written notice of such non-performance from the Board
of Directors of the Company (the "Board"); or (iv) a violation by Executive of
the Company's employment policies which has continued following written notice
of such violation from the Board.


(e)    "Good Reason" shall mean that Executive has complied with the "Good
Reason Process" (hereinafter defined) following the occurrence of any of the
following events: (a) a material diminution or other material adverse change,
not consented to by Executive, in the nature or scope of Executive's
responsibilities, authorities, powers, functions or duties; (b) an involuntary
material reduction in Executive's Base Salary except for across-the-board
reductions similarly affecting all or substantially all management employees;
(c) a material breach of this Agreement by the Company; or (d) a material change
in the geographic location at which the Executive provides services to the
Company.


"Good Reason Process" shall mean that (i) Executive reasonably determines in
good faith that a "Good Reason" event has occurred; (ii) Executive notifies the
Company in writing of the occurrence of the Good Reason event within 60 days of
such occurrence; (iii) Executive reasonably cooperates in good faith with the
Company's efforts following such notice (the "Cure Period"), to promptly remedy
the condition; (iv) notwithstanding such efforts, the Good Reason event
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
event during the Cure Period, Good Reason shall be deemed not to have occurred.


(f)    "Severance Benefits" shall mean the payments described in Section 2(c) of
this Agreement.


2.
Post Termination Payments.



(a)    Termination by the Company For Cause. Death or Disability. Upon
termination of the Executive's employment by the Company for Cause, death, or
Disability, the Company shall, through the Date of Termination (hereinafter
defined), pay Executive the Accrued Benefits. Thereafter, the Company shall have
no further obligations to Executive except as otherwise expressly provided under
this Agreement or as required by law.
(b)    Termination by the Executive other than for Good Reason. If Executive's
employment is terminated by the Executive other than for Good Reason, then the
Company shall, through the Date of Termination, pay Executive the Accrued
Benefits. Thereafter, the Company shall have no further obligations to Executive
except as otherwise expressly provided under this Agreement.


(c)    Termination by the Company Other Than for Cause. Death or Disability or
by the Executive for Good Reason. If Executive's employment is terminated (i) by
the Company other than For Cause or Executive's death or Disability or (ii) by
the Executive for Good Reason, then the Company shall, through the Date of
Termination, pay Executive the Accrued Benefits. Subject to Section 2(d) and
Section 18 below, the Executive shall also receive the following Severance
Benefits:





--------------------------------------------------------------------------------











2
(i)    a lump sum payment equal to the Executive's current Base Salary in effect
during the fiscal year in which such termination occurs payable in a single lump
sum payment as soon as administratively practicable (but not later than sixty
(60) days) following such Date of Termination;


(ii)    a lump sum payment equal to the product of (A) the amount of the annual
short-term bonus that would have been payable to the Executive if the Executive
was still employed as of December 31st of the then current fiscal year in
respect of the fiscal year in which employment termination occurs based on
actual performance as compared to performance goals, and (B) the ratio of (x)
the number of days elapsed during the fiscal year during which such termination
of employment occurs on or prior to the date of such termination to (y) 365,
payable as of the same time as annual short-term bonuses are paid to other
senior executives; and


(iii)    subject to the Executive's election of COBRA rights, monthly payment of
an amount equal to the employer's cost coverage in accordance with its
contribution percentage toward medical and dental coverage for active employees
immediately prior to the Date of Termination for twelve (12) months after such
termination; provided, however, that the installment payments under this Section
2(c)(iii) shall cease on the first day of the month immediately following the
month that the Executive no longer qualifies for continued COBRA coverage for
any reason, including but not limited to the Executive's failure to pay the
Executive's portion of the COBRA cost or the Executive becoming eligible for
medical/dental insurance under another group health insurance plan (as defined
by COBRA). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the foregoing installment payments without a
substantial risk of violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall be entitled to
amend this Section 2(c)(iii) in order to preserve the value of such installment
payments to the Executive without additional cost to either party.


(d)    Required Release. The payment of the Severance Benefits shall be
conditioned upon the Executive's execution, delivery to the Company, and
non-revocation of the release of claims, in a form reasonably acceptable to the
Company (and the expiration of any revocation period contained in such release
of claims) within sixty (60) days following the date of Executive's termination
of employment hereunder. If the Executive fails to execute the release of claims
in such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes the Executive's
execution of such release following its execution, the Executive shall not be
entitled to any of the Severance Benefits. Further, to the extent that any of
the Severance Benefits constitutes "nonqualified deferred compensation" for
purposes of Section 409A of the Code, any payment of any amount or provision of
any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following termination of the Executive's employment hereunder, but for the
condition on executing the release of claims as set forth herein, shall not be
made until the first (1st) regularly scheduled payroll date following such
sixtieth (60th) day, after which any remaining Severance Benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein (and the first payment shall include any portion of the Severance
Benefits, and any such other payments or benefits, that would have been paid
during such sixty (60) day period).





--------------------------------------------------------------------------------







3
(e)    Termination Covered Under Executive Change of Control Agreement. If
Executive's employment is terminated under circumstances that would afford
Executive certain rights under the Executive Change of Control Agreement
currently in effect between the Company and Executive (or any successor
agreement), the provisions of the Executive Change of Control Agreement shall
govern and this Agreement shall have no force and effect, it being intended that
the Executive Change of Control Agreement shall govern the rights and
obligations of the parties in the event of a termination covered under the
Executive Change of Control Agreement and this Agreement shall govern the rights
and obligations of the parties in the event of any other termination.


3.Notice of Termination. Any termination of Executive's employment by the
Company or any such termination by Executive shall be communicated by written
Notice of Termination to the other party hereto. For purposes of this Agreement,
a ••Notice of Termination" shall mean a notice that indicates the specific
termination provision in this Agreement relied upon.


4.Date of Termination. The '"Date of Termination" shall be the date on which
Notice of Termination is provided by either party or such later date as may be
specified in such Notice of Termination.


5.Withholding. All payments made to the Executive under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.


6.No Mitigation. The Company agrees that, if the Executive's employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to any provision of this
Agreement, including any payment under Section
2. Further, except as otherwise provided herein, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.


7.Non-Competition and Non-Solicitation Covenants; Confidentiality. In
consideration of the benefits afforded the Executive under the terms provided in
this Agreement, Executive agrees that


(a)    during the term of Executive's employment with the Company and for a
period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is engaged in a business that is
competitive with any of the Company's or its affiliates' products which are
produced by the Company or its affiliates as of the date of Executive's
termination of employment with the Company, in any area or territory in which
the Company or any affiliate conducts operations; provided, however, that the
foregoing shall not prohibit Executive from owning up to one percent (1%) of the
outstanding stock of a publicly held company engaged in the Fluid-Control
Industry; and





--------------------------------------------------------------------------------





(b)    during the term of Executive's employment with the Company and for a
period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not directly or indirectly solicit or
induce any present or future employee of the Company or any affiliate to accept
employment with Executive or with any business, operation, corporation,
partnership, association, agency, or other person or entity with which Executive
may be associated, and Executive will not employ or cause any business,
operation, corporation, partnership, association, agency, or other person or
entity with which Executive may be associated to employ any present or future
employee of the Company or its affiliates without providing the Company with ten
(10) days' prior written notice of such proposed employment.


(c)    in the course of Executive's employment with the Company (and, if
applicable, its predecessors), Executive has been allowed to become, and will
continue to be allowed to become, acquainted with the Company's business
affairs, information, trade secrets, and other matters which are of a
proprietary or confidential nature, including but not limited to the Company's
and its affiliates' and predecessors' operations, business opportunities, price
and cost information, finance, customer information, business plans, various
sales techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge
(collectively the "Confidential Information") concerning the Company's and its
affiliates' and predecessors' business. The Company agrees to provide on an
ongoing basis such Confidential Information as the Company deems necessary or
desirable to aid Executive in the performance of his duties. Executive
understands and acknowledges that such Confidential Information is confidential,
and he agrees not to disclose such Confidential Information to anyone outside
the Company except to the extent that (i) Executive deems such disclosure or use
reasonably necessary or appropriate in connection with performing his duties on
behalf of the Company, (ii) Executive is required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided that in such case, Executive shall
promptly inform the Company, as appropriate, of such event, shall cooperate with
the Company, as appropriate, in attempting to obtain a protective order or to
otherwise restrict such disclosure, and shall only disclose Confidential
Information to the minimum extent necessary to comply with any such court order;
(iii) such Confidential Information becomes generally known to and available for
use in the Company's industry (the "Fluid-Control Industry"), other than as a
result of any action or inaction by Executive; or (iv) such information has been
rightfully received by a member of the Fluid-Control Industry or has been
published in a form generally available to the Fluid-Control Industry prior to
the date Executive proposes to disclose or use such information. Executive
further agrees that he will not during employment and/or at any time thereafter
use such Confidential Information in competing, directly or indirectly, with the
Company. At such time as Executive shall cease to be employed by the Company, he
will immediately tum over to the Company, all Confidential Information,
including papers, documents, writings, electronically stored information, other
property, and all copies of them provided to or created by him during the course
of his employment with the Company. The provisions of this Paragraph 7(c) shall
survive termination of this Agreement for any reason.


Should Executive violate any of the provisions of paragraphs 7(a) or (b), then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation, the Severance Benefits shall cease and the Company shall
be entitled to recovery previously paid Severance Benefits.







--------------------------------------------------------------------------------





8.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:


At Executive' s home address as shown in the Company's personnel records;


If to the Company:


CIRCOR International, Inc. 30 Corporate Drive, Suite 200
Burlington, MA 01803
Attn:    Senior Vice President & General Counsel
Attn:    Senior Vice President-Human Resources


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


9.Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a breach of this Agreement and shall constitute Good
Reason if the Executive elects to terminate employment.


10.Amendment; Other Agreements. No provisions of this Agreement may be amended,
modified, or discharged unless such amendment, modification, or discharge is
agreed to in writing and signed by Executive and such officer of the Company as
may be specifically designated by the Board. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to herein,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement.
I I. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts (without regard to principles of conflicts of laws).
12.Counterparts. 1bis Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
13.Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such
dispute or controversy by mediation under the applicable rules of the American
Arbitration Association before resorting to arbitration. In the event such
dispute or controversy remains unresolved in whole or in part for a period of30
days after it arises, the parties will settle any





--------------------------------------------------------------------------------





remaining dispute or controversy exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction. Notwithstanding the above, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of Section 7 of this
Agreement.
Furthermore, should a dispute occur concerning Executive's mental or physical
capacity as described in Subparagraph l(b) or 2(a), a doctor selected by
Executive and a doctor selected by the Company shall be entitled to examine
Executive. If the opinion of the Company's doctor and Executive's doctor
conflict, the Company's doctor and Executive's doctor shall together agree upon
a third doctor, whose opinion shall be binding.


14.Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other party, and without such consent any
attempted transfer shall be null and void and of no effect. This Agreement shall
inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.
In the event of the Executive's death prior to the completion by the Company of
all payments due him under this Agreement, the Company shall continue such
payments to the Executive's beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation).


15.Litigation and Regulatory Cooperation. During and after Executive's
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. Executive's cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after Executive's
employment, Executive also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company. The Company shall
also provide Executive with compensation on an hourly basis (to be derived from
the sum of his Base Salary) for requested litigation and regulatory cooperation
that occurs after his termination of employment, and reimburse Executive for all
costs and expenses incurred in connection with his performance under this
Paragraph 15, including, but not limited to, reasonable attorneys' fees and
costs.
16.Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is
so-declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


17.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this





--------------------------------------------------------------------------------





Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.


18.
Section 409A.



(a)    It is intended that any compensation or benefits under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A")
provided under Treasury Regulations Sections l.409A-l(b)(4), and 1.409A-l(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed in a manner that
complies with Section 409A. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section l.409A-2(b)(2)(iii)),
the Executive's right to receive any installment payments under this Agreement
(whether Severance Benefits or otherwise) shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Severance Benefits shall not commence until the Executive has a "separation from
service" (as defined under Treasury Regulation Section 1.409A-l(h), without
regard to any alternative definition thereunder, a "separation from service").


(b)    Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed by the Company at the time of termination to be a "specified
employee" for purposes of Section 409A(a)(2)(B)(i), and if any of the payments
set forth herein are deemed to be "deferred compensation," then to the extent
delayed commencement of any portion of such payments is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided prior
to the earliest of (i) the expiration of the six-month period measured from the
Executive's employment termination, (ii) the date of Executive's death or (iii)
such earlier date as permitted under Section 409A without the imposition of
adverse taxation. Upon the first business day following the expiration of such
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum, and any remaining payments due shall be paid as otherwise provided herein.
No interest shall be due on any amounts so deferred.


(c)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section I05(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.


(d)    While the payments and benefits provided here under are intended to be
structured in a manner to avoid the implication of any taxes or related
liability under Section 409A of the Code. The parties agree that this Agreement
may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with Section 409A of the Code and all related rules and





--------------------------------------------------------------------------------





regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.


(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.


CIRCOR INTERNATIONAL, INC.


/s/ Scott Buckhout


Scott Buckhout
President and CEO


/s/ Lane Walker


Lane Walker
Energy President











